Fourth Court of Appeals
                                     San Antonio, Texas
                                             May 5, 2015

                                        No. 04-14-00194-CV

                              DTND SIERRA INVESTMENTS, LLC,
                                         Appellant

                                                  v.

                                         COMPASS BANK,
                                            Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18326
                          Honorable John D. Gabriel, Jr., Judge Presiding

                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebecca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

           The Court has considered and denies appellant’s motion for en banc reconsideration.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court